Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-9, 21-30 are allowed. The prior art of record fails to disclose the feature wherein a second port is connected to a leaf node in the E-tree, and wherein the third SID includes a SID for the leaf node, as recited in claim 1.
The prior art of record fails to disclose the feature wherein a second port of the node is connected to a customer edge node, and wherein the third SID is based on whether the customer edge node is a leaf node or a root node in the E-tree service, as recited in claim 21.
The prior art of record fails to disclose the feature wherein a second port is connected to a customer edge node that is multi-homed to the node and a second node, and wherein the third SID is an anycast SID, as recited in claim 26.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brissette et al. (Pub No.: 2020/0396103) discloses a method includes receiving a broadcast, unknown-unicast, or multicast (BUM) frame from a connected device, where the BUM frame is associated with a broadcast domain, determining a segment within the broadcast domain associated with the device, adding to the BUM frame a segment identifier that uniquely identifies the segment within the broadcast domain, and causing the BUM frame to be delivered to one or more recipient network apparatuses in a network associated with the broadcast domain, where the segment identifier added to the BUM frame is configured to be used by the one or more recipient network apparatuses to selectively forward the BUM frame to connected devices that are associated with segment identifier.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAN YUEN whose telephone number is (571)270-1413. The examiner can normally be reached Monday - Friday 11pm-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 571-272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAN YUEN/Primary Examiner, Art Unit 2464